86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Herman PLATH, Plaintiff-Appellant,v.David BEASLEY, Governor;  Michael B. Moore, Director,Department of Corrections;  Sergeant Foster;  PrisMack, Deputy Warden;  Sergeant Johnson,Defendants-Appellees.
No. 95-7902.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 30, 1996.

D.S.C.
AFFIRMED AS MODIFIED.
Appeal from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (CA-95-2985-6-3AK)
John Herman Plath, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing his 42 U.S.C. § 1983 (1988) complaint and denying his motion for reconsideration.   The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Appellant failed to comply with the fee order.   Finding no abuse of discretion, we affirm the district court's orders.   However, we modify the dismissal order to reflect that the dismissal is without prejudice.   We deny Appellant's motion for appointment of counsel and grant his motion to proceed in forma pauperis on appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.